Citation Nr: 0832313	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-35 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to May 
2001, with four months of prior active service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The claims file is now associated with the RO in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran incurred sinusitis during active duty.  

2.  The competent medical evidence, overall, shows that the 
veteran incurred migraine headaches during active duty.  


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The veteran contends that she developed chronic sinusitis and 
migraines during active duty.  They have continued since 
service to the present.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records reflect that she was 
repeatedly treated for acute sinusitis and complaints of 
migraines.  The service medical records include several 
diagnoses of acute sinusitis and headaches.  The report of 
her January 2001 separation medical examination provides that 
she took Feldene, a medication used to treat migraine 
headaches.  The report of her January 2001 separation report 
of medical history shows that she complained of frequent or 
severe headaches and sinusitis.  She noted that she had 
frequent sinus infections.  

The veteran's service medical records support her claims for 
service connection as they show recurrent sinusitis and 
recurrent migraines during service.

Post-service VA medical records show that the veteran sought 
treatment for headaches in August 2001.  In January 2002, she 
complained of intermittent bilateral headaches of several 
days' duration.  She had run out of her Fiorinal, a 
medication used to treat migraines.  Migraines were noted as 
an active problem.  Private treatment reports show a 
diagnosis of sinusitis in April 2003.  Subsequent VA 
treatment and private treatment records reflect continued 
treatment for sinusitis and headaches.  

Overall, these records support the veteran's claims because 
they show that chronic sinusitis and headaches have continued 
since service to the present.



The post-service medical records also include the report of 
an October 2003 VA examination which found current sinusitis.  
The pertinent diagnosis was bilateral maxillary sinusitis and 
migraine headaches.  The examiner does not specifically 
address their etiology but does note that her headaches and 
sinusitis had existed since 1995.      

A June 2008 report from the veteran's treating VA physician 
relates that she had reviewed the veteran's medical records.  
The veteran's service medical records reflected recurrent 
sinusitis and headaches.  Post-service treatment records 
showed continued VA and private treatment for sinusitis and 
migraines.  The examiner noted that the veteran's migraines 
started during service and pointed out that the onset of 
migraines is usually in the teens/early 20's.  

During a June 2008 hearing before the undersigned Veterans 
Law Judge, the veteran presented credible testimony that her 
symptoms for headaches and sinusitis began during service and 
have continued since separation.  This testimony as to 
observable symptoms supports her claims.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the foregoing medical and lay evidence of chronic 
sinusitis and migraines that began during active duty and 
have continued to the present, service connection for 
sinusitis and service connection for migraines is warranted.


							[Continues on Next Page]
ORDER

Service connection for sinusitis is granted, subject to the 
laws and regulations governing monetary awards.

Service connection for migraine headaches is granted, subject 
to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


